Notice of Pre-AIA  or AIA  Status
This office action is in response to the reply submitted 1/21/22.  Claims 1-19 remain pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawings submitted 1/21/22 are approved.

The terminal disclaimer filed 1/21/22 has been approved.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0240746 to Chen in view of U.S. 2021/0201914 to Gagne et al. 
Chen provides a shade providing structure comprised of a framework a plurality of posts/uprights 1 configured to be mounted to a ground surface, a plurality of beams 4, a central hub 6, tarpaulin or canopy element 5 and a tensioning device at the distal ends of the beams as shown in figures 3 and 4.
	Chen fails to provide a game system comprised of a plurality of electronic game units each of which is mounted to one of the uprights and being operably connected to one another.
	Gagne teaches that at the time of the effective filing date of the invention it was known to provide an outdoor playground structure 18 with an electronic game system including a plurality of electronic game units 20 [Fig.2] each secured to an upright of the structure.  The game system stimulates the user(s) to move between the units and the system includes at least one control unit 40 including a processor 43 with input and outputs [Fig.3] and paragraphs [0062, 0069].  As discussed in at least paragraphs [0059-0060] the units may be connected by wires or wirelessly. 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have combined the gaming system of Gagne with the structure of Chen as Gagne teaches it was known to provide the gaming system on the upright posts of an outdoor structure.  The canopy of Chen would offer protection form the rain and sun while playing the game. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art.  When opting for the wired connection, it would have been obvious to run the wires through the framework so that they are not visible and exposed to the elements.
With respect to claim 6, note paragraph [0069] of Gagne which provides a touchscreen.
	With respect to claims 7 and 8, it is inherent that the control unit 40 must be powered and one of ordinary skill in the art would have readily recognized a battery cell as an obvious means of supplying power.  Manipulatable components to charge batteries are old and well known and would have been an obvious choice of design to allow the battery to be recharged by a mechanical motion from the user.  It is old and well known to provide a means for converting mechanical energy into electrical energy as anyone who has ever owned an emergency radio with a hand crank generator would recognize.
With respect to claim 10, note paragraph [0061] of Gagne which indicates the system is configured to communicate with a remote computing device.

Applicant's arguments filed 1/21/21 have been considered but they are not fully persuasive.
The replacement drawings and specification amendments overcome the outstanding objections.  In accordance with 37 CFR 1.121(b) a clean copy of any specification amendments is only required when submitting a substitute specification. Applicant’s representative should refrain from providing a clean copy of any changes submitted under  37 CFR 1.121(b)(1) or 37 CFR 1.121(b)(2) as it serves only to clutter the file history.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Chen has only been relied upon for teaching the claimed shade structure of a framework of uprights and beams with canopy element(s) secured thereto.  Gagne has been relied upon for teaching he interactive game system comprised of a plurality of operably connected electronic game units mounted to uprights.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner agrees that the alternate rejection including U.S. Patent 6,178,978 to Rieber was not clearly articulated in the previous office action.  As such the rejection is withdrawn for the purposes of simplifying issues for appeal.
Note however, that Rieber does teach a shade-providing structure comprised of a frame of uprights 14b and beams 14a connected to a hub 12 with a canopy 22 secured to the beams and a plurality of game units 24a-24d mounted to respective uprights.

Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636